                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     JULIAN GARCIA,                                  Case No. 20-cv-06918-MMC
                                  8                    Plaintiff,
                                                                                        ORDER GRANTING DEFENDANTS'
                                  9               v.                                    MOTION TO TRANSFER VENUE
                                  10    ROADRUNNER TRANSPORTATION                       Re: Doc. No. 20
                                        SERVICES, INC., et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a “Motion to Transfer Venue,” filed February 10, 2021, by

                                  14   defendants Roadrunner Transportation Services, Inc. and Roadrunner Transportation

                                  15   Systems, Inc. (together, “Roadrunner”). Plaintiff Julian Garcia (“Garcia”) has filed

                                  16   opposition, to which Roadrunner has replied. Having read and considered the papers

                                  17   filed in support of and in opposition to the motion, the Court rules as follows.1

                                  18                                             BACKGROUND

                                  19          In the instant action, Garcia, who “worked as a Delivery Driver for [Roadrunner]

                                  20   from approximately 2004 or 2005 to May 2017” (see Compl. ¶ 7), alleges Roadrunner

                                  21   misclassified “the Delivery Drivers as ‘Independent Contractors’ rather than as

                                  22   ‘employees’” (see id. ¶ 31). Based thereon, Garcia, on May 12, 2020, filed his complaint

                                  23   in the Superior Court of California, in and for the County of Alameda, asserting, on behalf

                                  24   of himself and a putative class, two causes of action, specifically, “Reimbursement of

                                  25   Business Expenses” and “Violations of the Unfair Competition Law.” On October 5,

                                  26   2020, Roadrunner, citing the Class Action Fairness Act, removed the case to federal

                                  27
                                              1   On March 16, 2021, the motion was taken under submission.
                                  28

                                           Case 2:21-cv-00864-NJ Filed 07/20/21 Page 1 of 6 Document 29
                                  1    court. See 28 U.S.C. § 1332(d)(2).

                                  2                                                 DISCUSSION

                                  3           By the instant motion, Roadrunner seeks an order, pursuant to 28 U.S.C

                                  4    § 1404(a), transferring the above-titled action to the Eastern District of Wisconsin, in light

                                  5    of a forum-selection clause contained in three “Independent Contractor Local

                                  6    Agreement[s]” between Roadrunner and Garcia.2

                                  7           As set forth in § 1404, a district court, “[f]or the convenience of parties and

                                  8    witnesses, in the interest of justice, . . . may transfer any civil action to any other district

                                  9    or division where it might have been brought or to any district or division to which all

                                  10   parties have consented.” See 28 U.S.C. § 1404(a). In deciding whether transfer is

                                  11   appropriate, courts evaluate a number of factors, including the parties’ “private interests”

                                  12   and various “public-interest considerations.” See Atl. Marine Const. Co. v. U.S. Dist. Ct.
Northern District of California
 United States District Court




                                  13   for W. Dist. of Texas, 571 U.S. 49, 62, n.6 (2013). When a motion brought under

                                  14   § 1404(a) is based on a forum-selection clause, however, courts “should not consider

                                  15   arguments about the parties’ private interests”; rather, they “may consider arguments

                                  16   about public-interest factors only.”3 See id. at 64.

                                  17          In the instant case, each Agreement provides:

                                  18
                                              This Agreement shall be governed by the laws of the State of Wisconsin
                                  19          both as to interpretation and performance, and any action pertaining thereto
                                              shall be brought and maintained exclusively in Courts located in Milwaukee
                                  20          County, Wisconsin.

                                  21   (See Dierks Decl., Ex. A ¶ 24; Smedstad Decl., Ex. M ¶ 23; Ex. N ¶ 23 (emphasis

                                  22   added).)

                                  23

                                  24
                                              2  The Court does not consider herein Roadrunner’s additional request that
                                       Sanchez, et al. v. Roadrunner Transp. Serv., Inc., et al., Case No. 21-CV-890-MMC, a
                                  25   related action pending before the undersigned, should be transferred to the Eastern
                                       District of Wisconsin along with the instant action.
                                  26          3 Public-interest factors include such matters as the “administrative difficulties
                                  27   flowing from court congestion,” the “local interest in having localized controversies
                                       decided at home,” and the “interest in having the trial of a diversity case in a forum that is
                                  28   at home with the law.” See Atl. Marine Const. Co., 571 U.S. at 62 n.6.

                                           Case 2:21-cv-00864-NJ Filed 07/20/212 Page 2 of 6 Document 29
                                  1           At the outset, the parties disagree as to whether the forum-selection clause is

                                  2    applicable to the claims brought in Garcia’s complaint. In particular, Roadrunner argues

                                  3    the term “pertaining thereto” applies to the words “[t]his Agreement” (see Reply at 2:7),

                                  4    whereas Garcia argues the phrase refers only to the “interpretation and performance” of

                                  5    the Agreement, issues not raised by his misclassification claims (see Opp. at 7:13-14).

                                  6           In resolving that threshold issue, the Court is guided by “general principles for

                                  7    interpreting contracts.” See Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009)

                                  8    (internal quotation and citation omitted). The first of those principles is that “[c]ontract

                                  9    terms are to be given their ordinary meaning.” See id. Next, “when the terms of a

                                  10   contract are clear, the intent of the parties must be ascertained from the contract itself.”

                                  11   See id. (internal quotation and citation omitted). As set forth below, the Court finds the

                                  12   “plain meaning,” see id., of the phrase “pertaining thereto,” read in context, is “pertaining
Northern District of California
 United States District Court




                                  13   to the Agreement.”

                                  14          First, the structure of the sentence supports such interpretation. As Roadrunner

                                  15   points out, the subject of the sentence is “[t]his Agreement” not “interpretation and

                                  16   performance.” Second, there appears no reason, either as a business or other practical

                                  17   matter, for the parties to agree to have lawsuits relating to the Agreement tried in different

                                  18   states depending on the particular claims asserted, and the parties have submitted

                                  19   nothing to suggest they so intended.

                                  20          Accordingly, the Court finds the phrase “pertaining thereto” means “pertaining to

                                  21   the Agreement.”

                                  22          Turning to the scope of the clause’s application, the Court notes there is no

                                  23   dispute that the phrase “pertaining to” has the same meaning as the phrase “relating to,”

                                  24   see Moore v. Lender Processing Servs., Inc., 2012 WL 12906123, at *2 (C.D. Cal. Feb.

                                  25   24, 2012), or that the phrase “relating to,” in turn, has been held to “appl[y] to any dispute

                                  26   that has some logical or causal connection to the parties’ agreement,” see Yei A. Sun v.

                                  27   Advanced China Healthcare, Inc., 901 F.3d 1081, 1086 (9th Cir. 2018). Further, the

                                  28   question presented here is “whether in classifying [Garcia] . . . as an independent

                                           Case 2:21-cv-00864-NJ Filed 07/20/213 Page 3 of 6 Document 29
                                  1    contractor [Roadrunner] has violated the law,” see Quinonez v. Empire Today, LLC, 2010

                                  2    WL 4569873, at *3 (N.D. Cal. Nov. 4, 2010) (emphasis omitted), and “that question falls

                                  3    within the scope of the forum selection clause, because it ‘relates to’ the contracts

                                  4    entered into” by those two parties, see Perry v. AT & T Mobility LLC, 2011 WL 4080625,

                                  5    at *4 (N.D. Cal. Sept. 12, 2011).

                                  6           Accordingly, the Court finds Garcia’s claims come within the scope of the forum-

                                  7    selection clause. The Court next addresses Garcia’s argument that it would be

                                  8    unreasonable to enforce the forum-selection clause in the instant case.

                                  9           A clause is “controlling” unless the plaintiff makes “a strong showing” that “(1) the

                                  10   clause is invalid due to fraud or overreaching, (2) enforcement would contravene a strong

                                  11   public policy of the forum in which suit is brought, whether declared by statute or by

                                  12   judicial decision, or (3) trial in the contractual forum will be so gravely difficult and
Northern District of California
 United States District Court




                                  13   inconvenient that the litigant will for all practical purposes be deprived of his day in court.”

                                  14   See Sun, 901 F.3d at 1088 (internal quotation, citation, and alteration omitted). Here, as

                                  15   discussed below, no such showing has been made.

                                  16          As to the first ground, “the party resisting enforcement must show that the

                                  17   inclusion of that clause in the contract was the product of fraud or coercion.” See

                                  18   Petersen v. Boeing Co., 715 F.3d 276, 282 (9th Cir. 2013) (emphasis in original) (internal

                                  19   quotation and citation omitted). Here, Garcia contends he was “presented . . . with only

                                  20   the signature pages of the contract” and “told . . . that to continue working he had to sign.”

                                  21   (See Opp. at 20:8-10.) Such argument, however, “go[es] only to the contract as a

                                  22   whole,” rather than to inclusion of the clause itself, and, consequently, is unavailing. See

                                  23   Richards v. Lloyd's of London, 135 F.3d 1289, 1297 (9th Cir. 1998). Although Garcia

                                  24   also points to his “not [being] a sophisticated business man” and “not hav[ing] education

                                  25   beyond the 9th grade” (see Opp. at 20:4-6), such argument likewise is unavailing, as “a

                                  26   differential in power or education,” even on “a non-negotiated contract[,]” does “not vitiate

                                  27   a forum selection clause,” see Murphy v. Schneider Nat'l, Inc., 362 F.3d 1133, 1141 (9th

                                  28   Cir. 2004).

                                           Case 2:21-cv-00864-NJ Filed 07/20/214 Page 4 of 6 Document 29
                                  1           As to the second ground, Garcia argues that, if the Wisconsin choice-of-law

                                  2    provision is found applicable to the instant action, “the practical effect of enforcement of

                                  3    the forum selection clause could be to deprive [him] . . . of the unwaivable statutory

                                  4    entitlements of the [California] Labor Code.” (See Opp. at 22:8-10.) A party challenging

                                  5    enforcement of a forum-selection clause, however, “may not base [his] challenge on

                                  6    choice of law analysis” and, as Garcia does no more than “speculate[ ] as to how the

                                  7    transferee forum would ultimately resolve the issue of what substantive law should be

                                  8    applied,” he fails to demonstrate how enforcement would contravene a strong public

                                  9    policy of California. See Voicemail Club, Inc. v. Enhanced Servs. Billing, Inc., 2012 WL

                                  10   4837697, at *3-4 (N.D. Cal. Oct. 10, 2012).

                                  11          As to the third ground, “[w]here the parties have agreed to a forum-selection

                                  12   clause, they waive the right to challenge the preselected forum as inconvenient or less
Northern District of California
 United States District Court




                                  13   convenient for themselves or their witnesses, or for their pursuit of the litigation.” See

                                  14   Sun, 901 F.3d at 1091 (internal quotation and citation omitted). Consequently, Garcia’s

                                  15   argument that “travelling to Wisconsin would cause significant physical stress [and]

                                  16   financial stress” (see Opp. at 21:6-7) is, under the circumstances, unavailing.

                                  17          Accordingly, the Court finds the forum-selection clause is enforceable.

                                  18          Lastly, the Court considers Garcia’s argument that the public-interest factors weigh

                                  19   against transfer. Although, as noted, courts “may consider arguments about public-

                                  20   interest factors,” those factors “will rarely defeat a transfer motion.” See Atl. Marine

                                  21   Const. Co., 571 U.S. at 64. Here, Garcia “do[es] not identify any public[-]interest factors,

                                  22   such as administrative difficulties or local interest, that would make this an exceptional

                                  23   case in which the court should decline to [transfer] the case despite the presence of a

                                  24   valid forum-selection clause.” See Sun, 901 F.3d at 1093 n.12.

                                  25

                                  26
                                  27

                                  28   //

                                            Case 2:21-cv-00864-NJ Filed 07/20/215 Page 5 of 6 Document 29
                                  1                                           CONCLUSION

                                  2          Accordingly, the motion to transfer is hereby GRANTED, and the above-titled

                                  3    action is hereby ordered TRANSFERRED to the United States District Court for the

                                  4    Eastern District of Wisconsin.

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: July 20, 2021
                                                                                           MAXINE M. CHESNEY
                                  8                                                        United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                           Case 2:21-cv-00864-NJ Filed 07/20/216 Page 6 of 6 Document 29
